—In an action to foreclose a mortgage, the defendant Vincent Mazzurco appeals from an order of the Supreme Court, Queens County (Strauss, J.), dated *974October 25, 2011, which denied his motion to set aside the foreclosure sale of the subject property.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to set aside the foreclosure sale without conducting a hearing because the appellant failed to establish that the sale violated RPAPL 231 (4) such that a substantial right of a party was prejudiced (see Johnson v 1476-A Fulton St. Corp., 84 AD3d 1316 [2011]; Matrix Fin. Servs. Corp. v McKiernan, 13 AD3d 344, 344 [2004]; cf. Meade v JD Venture Capital, LLC, 38 AD3d 858, 859 [2007]). Eng, PJ., Rivera, Angiolillo and Balkin, JJ., concur.